Citation Nr: 0606667	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-36 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 through February 
1946, and from September 1950 through March 1952.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine 
in August 2005, which denied the claim.


FINDINGS OF FACT

1.  An October 2003 rating decision established service 
connection for tinnitus, assigning a 10 percent rating 
effective August 15, 2003; the veteran did not appeal and the 
decision is final. 

2.  The veteran filed his claim for separate ratings for 
tinnitus in each ear on April 21, 2005.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in 
excess of 10 percent for the veteran's tinnitus, the benefit 
sought on appeal is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

Analysis

The veteran in this case argues that, inasmuch as his 
tinnitus is present in both his right and left ears, he is 
entitled to separate schedular 10 percent ratings for each 
ear.

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

The RO awarded service connection for tinnitus by an October 
2003 rating decision, with a 10 percent rating assigned 
effective August 15, 2003, the date he filed his claim.  In 
correspondence filed April 2005, the veteran, through his 
representative, indicated that he should be assigned separate 
10 percent ratings for each ear.  

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2005), 
persistent tinnitus whether unilateral or bilateral, warrants 
a single 10 percent rating.

On May 14, 2003, the VA published a final rule, revising the 
rating schedule provision affecting the evaluation assignable 
for tinnitus.  See 68 Fed. Reg. 25,822-23 (2003).  This 
revision added a note to Diagnostic Code 6260 directing 
raters to "[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  Id.  The amended regulation became 
effective on June 13, 2003.  Id; see also 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).

Regarding the veteran's tinnitus, the Board notes that the 
competent medical evidence reflects that he experiences 
recurrent tinnitus in both ears.  However, under 38 C.F.R. § 
4.87, Diagnostic Code 6260, the maximum schedular rating is 
the 10 percent evaluation currently in effect.  The revision 
to this Diagnostic Code, which became effective before the 
veteran filed his claim, prohibits the assignment of a 
separate rating for each ear.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2005).

The veteran, through his representative, argues that, 
pursuant to the provisions of 38 C.F.R. § 4.25(b) (2005), he 
is entitled to separate 10 percent evaluations for tinnitus 
in each ear.  In pertinent part, that regulation states that, 
"[e]xcept as otherwise provided in [the rating] schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any."  However, in this case, Diagnostic Code 
6260 currently "provides otherwise."  Specifically, the 
regulation provides "that only a single 10 percent evaluation 
for recurrent tinnitus is to be assigned, whether the sound 
is perceived in one ear, both ears, or in the head."  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2005).  Thus, 
38 C.F.R. § 4.25(b) provides no basis for the award of 
separate ratings in this case.

In light of the aforementioned, the Board concludes that 
pursuant to applicable law and regulation, separate schedular 
10 percent disability ratings for bilateral tinnitus are 
prohibited as a matter of law.  Id.  In a case such as this, 
where the law, and not the facts, is dispositive, the claim 
should be denied due to a lack of legal entitlement under the 
law.  Accordingly, the claim for separate schedular 10 
percent disability ratings for service-connected bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).




ORDER

The claim of entitlement to separate schedular 10 percent 
disability ratings for bilateral tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


